EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Randy Pyles on 02/09/2021.

The application has been amended as follows: claims 1 and 12 have been amended to include all the limitations of dependent claims 7 and 18 respectively. Claims 7 and 18 are, accordingly, canceled. 
All other claims remains as presented on 06/11/2019.

Claim 1 (currently amended): A display device comprising: 
a display portion including a plurality of scanning lines, a plurality of data lines, a plurality of control lines, and a plurality of pixel circuits; 
a scanning line drive circuit configured to drive the plurality of scanning lines; 
a data line drive circuit configured to drive the plurality of data lines; and 
a control line drive circuit configured to drive the plurality of control lines, wherein each of the pixel circuits includes 
an electro-optical element disposed on a route connecting a first conductive member and a second conductive member and configured to emit light of a luminance 
a driving transistor disposed on the route in series with the electro-optical element and configured to regulate an amount of the electric current flowing through the route, 
a writing control transistor including a first conduction terminal connected to a data line of the plurality of data lines and a control terminal connected to a scanning line of the plurality of scanning lines, and 
an initialization transistor including a first conduction terminal connected to a control terminal of the driving transistor, a second conduction terminal to which an initialization voltage is applied, and a control terminal connected to a first control line included in the plurality of control lines, 
the writing control transistor and the initialization transistor have the same polarity, 
an off-voltage to be given to the control terminal of the initialization transistor is closer to an on-voltage than an off-voltage to be given to the control terminal of the writing control transistor, 
the driving transistor includes a first conduction terminal connected to the first conductive member, and 
each of the plurality of pixel circuits further includes 
a threshold compensation transistor including a first conduction terminal connected to a second conduction terminal of the writing control transistor, and a 
a light-emission control transistor including a first conduction terminal connected to a second conduction terminal of the driving transistor and a second conduction terminal connected to a first terminal of the electro-optical element, the light-emission control transistor being complementarily conducted to the initialization transistor, and 
a capacitor disposed between the first conductive member and the control terminal of the driving transistor,
wherein the off-voltage to be given to the control terminal of the initialization transistor is set to a value whose difference from an on-voltage corresponds to an average value of all the threshold voltages of the driving transistors included in the display portion.

Claim 7 (canceled)

Claim 12 (currently amended): A display device driving method for driving a display device that includes a display portion including: a plurality of scanning lines; a plurality of data lines; a plurality of control lines; and a plurality of pixel circuits, the display device driving method comprising: 
driving the plurality of scanning lines; 
driving the plurality of data lines; and 
driving the plurality of control lines, 
wherein each of the plurality of pixel circuits includes 

a driving transistor disposed on the route in series with the electro- optical element and configured to regulate an amount of the electric current flowing through the route, 
a writing control transistor including a first conduction terminal connected to a data line of the plurality of data lines and a control terminal connected to a scanning line of the plurality of scanning lines, and 
an initialization transistor including a first conduction terminal connected to a control terminal of the driving transistor, a second conduction terminal to which an initialization voltage is applied, and a control terminal connected to a first control line included in the plurality of control lines, 
the writing control transistor and the initialization transistor have the same polarity, 
an off-voltage to be given to the control terminal of the initialization transistor is closer to an on-voltage than an off-voltage to be given to the control terminal of the writing control transistor, 
the driving transistor includes a first conduction terminal connected to the first conductive member, and 
each of the plurality of pixel circuits further includes 

a light-emission control transistor including a first conduction terminal connected to a second conduction terminal of the driving transistor and a second conduction terminal connected to a first terminal of the electro-optical element, the light-emission control transistor being complementarily conducted to the initialization transistor, and 
a capacitor disposed between the first conductive member and the control terminal of the driving transistor,
wherein the off-voltage to be given to the control terminal of the initialization transistor is set to a value whose difference from an on-voltage corresponds to an average value of all the threshold voltages of the driving transistors included in the display portion.

Claim 18 (canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: while the prior art (see section “Related Prior Art” below) teaches the circuit configuration and the voltage relationship of the voltages provided to the control terminal of the initialization transistor and the writing control transistor, the specific setting of the voltage of the initialization transistor to correspond to an average value of all the threshold voltage of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Related Prior Art
The following is a non-exhaustive list of the prior art deemed to be most relevant to the instant application:
a. Chung et al., US 2004/0217925 A1, hereinafter “Chung”
Figures 3-6 teach the circuit and timing diagrams which are the same as the instant application. Chung, however, fails to teach the details regarding the low level voltage of the Sn-1 signal which provides the control voltage to the initialization transistor.
b. Takahara et al., US 2009/0201231 A1, hereinafter “Takahara”
¶ 225 of Takahara teaches the voltage relationship of the voltages provided to the control terminal of the initialization transistor and the writing control transistor. However, Takahara fails to teach the details regarding the low level voltage of line 17d which provides the control voltage to the initialization transistor 11f (see ¶ 210). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903.  The examiner can normally be reached on weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEPEHR AZARI/Primary Examiner, Art Unit 2621